Citation Nr: 1814301	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis in excess of 10 percent from August 7, 2009 to June 23, 2017.

2. Entitlement to an evaluation for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis in excess of
20 percent since June 23, 3017.

3. Entitlement to an evaluation for right lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine in excess of 10 percent since August 21, 2013.

4. Entitlement to an evaluation for left lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine in excess of 10 percent since August 21, 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1979 in the United States Marine Corps and from August 1980 to June 1998 in the United States Army, including Gulf War service.

These matters come before the Board of Veterans Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran has had multiple rating decisions relating to his claimed DDD and bilateral lower extremity radiculopathy since the November 2009 decision including March 2011, January 2015, and October 2017 rating decisions involving DDD and an October 2013 rating decision involving bilateral lower extremity radiculopathy.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file. In January 2015, the Board issued a decision.  

In January 2016, upon Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) remanded the case so that a VA examination could be performed to address the severity of the Veteran's DDD and radiculopathy. In March 2016 and March 2017, the Board remanded the matter for further development, including ordering an additional VA examination with medical opinion discussing the Veteran's DDD and radiculopathy to include flare-ups and functional loss as per DeLuca v. Brown, 8 Vet. App. 202 (1995) (Consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements).


FINDINGS OF FACT

1. From August 7, 2009 to June 23, 2017 the Veteran's musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis has been manifested with pain on movement, forward flexion of 70 degrees or greater and without the presence of ankylosis, IVDS, or significant functional loss.

2. Since June 23, 2017 the Veteran's musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis has been manifested with pain on movement, forward flexion of 30 degrees but not greater than 60 degrees, without the presence of ankylosis, IVDS or significant functional loss.

3. Since August 21, 2013, the Veteran's radiculopathy of the right lower extremity manifested with symptoms of pain and numbness which were moderate in severity. At no point has the associated radiculopathy or been more than moderate in severity in the right lower extremity.

4. Since August 21, 2013, the Veteran's radiculopathy of the left lower extremity manifested with symptoms of pain and numbness which were moderate in severity. At no point has the associated radiculopathy or been more than moderate in severity in the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis at L5 from August 7, 2009 to June 23, 2017 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5242 (2017).

2. The criteria for an evaluation in excess of 20 percent for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis at L5 since June 23, 3017 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5242 (2017).

3. The criteria for an evaluation of 20 percent for right lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine, since August 21, 2013, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, DC 8520.

4. The criteria for an evaluation of 20 percent for left lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine, since August 21, 2013, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, DC 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis at L5.

The Veteran's DDD of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine. 30 C.F.R. Diagnostic Codes 5235-5243 (2017). He is currently service connected for a musculoskeletal thoracolumbar spine disability and assigned a noncompensable rating from July 1, 1998, a 10 percent disability rating from August 7, 2009 to June 22, 2017, and a 20 percent disability rating since June 23, 2017.

The general rating formula for diseases and injuries of the spine provides disability ratings based on range of motion, and considers associated neurologic abnormalities, unfavorable anklyosis, and intervertebral disc syndrome; additionally, a disability rating may be assigned under the factors prescribed under DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the schedule, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. Part 4 , including 4.71(a) (2017).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a .

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

A. Musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis in excess of 10 percent from August 7, 2009 to June 23, 2017.

The Veteran's representative argues that he should be assigned a compensable disability rating for his musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis at L5 prior to August 7, 2009. As noted above, the Veteran was granted service connection for his thoracolumbar spine disability in a February 1999 rating decision and assigned a noncompensable evaluation effective July 1998. The Veteran did not submit a notice of disagreement within one year; therefore, the February rating decision is considered final. See 38 U.S.C. § 7105 (2012). See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE). As such, the Board will review the period on appeal, which includes the November 2009 rating decision denying the Veteran's August 2009 claim for compensation due to increased severity of his thoracolumbar disability.

In his January 2010 statement, the Veteran endorsed that he has been experiencing excruciating back pain since injuring his back during service. At the November 2014 hearing before the undersigned VLJ, the Veteran testified that he has been feeling pain in his back since he was 18 or 19 years old. He acknowledged that he has had a hard time with sitting and walking since he injured his back even with the assistance of a back brace and cane.

In September 2009, February 2011, and August 2013, the Veteran was afforded VA examinations for his thoracolumbar disability. The Veteran was diagnosed with low back spondylosis at L5 with defect in the pars interarticularis with an onset of 1986. Imaging results from April 2010 confirmed a diagnosis of moderate DDD. Overall, the examiners found the severity of the Veteran's thoracolumbar spine disability to be mild.

1. Range of motion of the thoracolumbar spine

The September 2009 VA examination revealed range of motion of the thoracolumbar spine measured as the following: forward flexion 0 to 90 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right lateral rotation 0 to 30 degrees, and left lateral rotation 0 to 30 degrees. These results indicate that the Veteran's range of motion in his thoracolumbar spine was within normal limits.

The February 2011 examination revealed range of motion of the thoracolumbar spine measured as the following: forward flexion 0 to 70 degrees with pain at 60 degrees, extension 0 to 20 degrees without pain, right lateral flexion 0 to 25 degrees with no pain, left lateral flexion 0 to 25 degrees with no pain, right lateral rotation 0 to 35 degrees with no pain, and left lateral rotation 0 to 35 degrees with no pain. These results indicate that the Veteran's range of motion in his thoracolumbar spine was abnormal and warranting a 10 percent disability rating. Based on range of motion, the Veteran's disability rating does not warrant an evaluation in excess of 10 percent as his forward flexion exceeds 60 degrees and his combined range of motion of the thoracolumbar spine is greater than 120 degrees.

The August 2013 examination revealed range of motion of the thoracolumbar spine measured as the following: forward flexion 0 to 85 degrees with pain at 60 degrees, extension 0 to 30 degrees with pain, right lateral flexion 0 to 20 degrees without pain, left lateral flexion 0 to 20 degrees without pain, right lateral rotation 0 to 30 degrees with no pain, and left lateral rotation 0 to 30 degrees with no pain. These results indicate that the Veteran's range of motion in his thoracolumbar spine was abnormal and warranting a 10 percent disability rating. Based on range of motion, the Veteran's disability rating does not warrant an evaluation in excess of 10 percent as his forward flexion exceeds 60 degrees and his combined range of motion of the thoracolumbar spine is greater than 120 degrees.

2. Intervertebral disc syndrome (IVDS)

The September 2009, February 2011, and August 2013 examinations were absent for IVDS of the Veteran's thoracolumbar spine. In order to meet a compensable rating, under note 6 of DC 5242, a diagnosis of IVDS must be present.

3. Ankylosis

The September 2009, February 2011, and October 2013 examinations were absent for any ankylosis of the Veteran's thoracolumbar spine. In order to meet a compensable rating, under Note 5 of DC 5242, a favorable ankylosis of the entire cervical spine, the entire thoracolumbar spine, or the entire spine must be present.

4. Functional loss

The Veteran presented with pain after repetitive use with no limitation involving fatigue weakness, lack of endurance, or incoordination.

The Board considered factors cited in Deluca (pain, weakened movement, excess fatigability, or incoordination, functional loss due to pain and limited range of motion) in its decision. Under 38 C.F.R. Part 4, §4.40, functional loss of the musculoskeletal system may be considered if the individual exhibits the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Limitations due to pain, supported by adequate pathology, may be considered.

Based on the September 2009 VA examination, the Board notes that the Veteran presented with functional loss due to pain. The Veteran reported functional loss as pain on movement in his spine, interference with sitting, standing, and/or weight bearing. He required the use of a cane regularly for ambulation and a back brace for support. The February 2011 examination revealed mild worsening of the Veteran's thoracolumbar spine disability; however, the examiner noted that he was minimally disabled and able to perform his occupational responsibilities as a bus driver. The August 2013 VA examination revealed functional loss indicating abnormality in movement.

The Board finds that a disability rating in excess of 10 percent is not warranted from to August 7, 2009 to June 23, 2017. The Board acknowledges that the Veteran does experience functional impairment in his thoracolumbar region due to pain. His range of motion during this period was abnormal with mild limitation in flexion, he continued to experiences pain on movement, and he required the use of a cane for ambulation and used a back brace for support.  Even when considering the Veteran's pain on motion, he did not present with flexion in the thoracolumbar spine less than 60 degrees, ankylosis in his spine, or IVDS. The Board has considered pain on motion and finds that a rating in excess of 10 percent is not warranted as per C.F.R. §§ 4.40 and 4.45 (2017) as examiners have considered the disability of the thoracolumbar spine mild in severity. 

B. Musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis in excess of 20 percent since June 23, 3017

In June 2017, the Veteran was afforded a VA examination for his thoracolumbar spine disability. The Veteran was diagnosed with degenerative arthritis of the spine with spondylosis. The examiner confirmed mild DDD based on MRI.

1. Range of motion of the thoracolumbar spine

The June 2017 examination results reveal range of motion of the thoracolumbar spine measured as the following: forward flexion 0 to 60 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right lateral rotation 0 to 30 degrees, and left lateral rotation 0 to 30 degrees. The examination was negative for flare-ups.

2. Intervertebral disc syndrome (IVDS)

The June 2017 VA examination was absent for IVDS of the Veteran's thoracolumbar spine.

3. Ankylosis

The June 2017 VA examination was absent for any ankylosis of the Veteran's thoracolumbar spine. In order to meet a compensable rating, under Note 5 of DC 5242, a favorable ankylosis of the entire cervical spine, the entire thoracolumbar spine, or the entire spine must be present.

4. Functional loss

At the June 2017 VA examination, the Veteran experienced pain on terminal flexion and pain on weight bearing. There was no evidence of pain on palpation and the Veteran was able to complete repetitive use over time without pain, weakness, fatigability, or guarding. The Veteran low back condition did not manifest with flare-ups. He required the use of a back brace and cane for ambulation.

The examiner noted that the Veteran was currently a city bus driver and had been for 16 years. He used a big seat cushion to help with the pain. He does have pain              driving the bus in the back and it shoots down the legs. The current severity and functional impairment caused by bilateral lower extremity radiculopathy did not prevent him from employment.

The Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's thoracolumbar spine disability. During this time-period, the Veteran's DDD presented with forward flexion of the thoracolumbar measured at greater than 30 degrees but not greater than 60 degrees and combined range of motion greater than 120 degrees but not greater than 235 degrees. There was no evidence of flare-ups based on examination. Correia testing revealed no pain on passive motion or on the non-weight bearing joint. The Veteran's range of motion of his spine, while abnormal, was not been limited to 30 degrees or less or result in ankylosis.  Additionally, functional impairment was considered mild and there was no presence of IVDS. While pain was observed upon motion, the Board finds that the Veteran's painful motion is contemplated in the schedule through his limited range of motion and functional loss. His disability symptomatology does not manifest to a severity that would warrant an evaluation in excess of 20 percent.

II. Degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy in excess of 10 percent since August 21, 2013.

The Veteran is currently service connected for DDD with bilateral lower extremity radiculopathy residuals and assigned a disability rating of 10 percent since August 2013.

Sciatic nerve paralysis is rated under 38 C.F.R. 4.124a DC 8520 and may be considered as mild, moderate, moderately severe, or severe.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017). It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

Under Diagnostic Code 5242, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code. The Veteran has been diagnosed with bilateral lower extremity radiculopathy and has been assigned a separate evaluation of 10 percent for both his left leg radiculopathy and his right leg radiculopathy since August 21, 2013.

The Veteran contends that he should be assigned a disability rating higher than 10 percent for his bilateral radiculopathy. He states that he has pain in his legs, described as pain and numbness, is due to his back disability.

In August 2013, the Veteran was afforded a VA examination for his back disability. The Veteran was diagnosed with bilateral radiculopathy in his lower extremities with involvement of the L4/L5/S1/S2/S3 region. The examiner endorsed moderate pain, moderate parethesias and/or dysesthesis, and moderate numbness. The Veteran's disability was positive for flare-ups which required him to lay on his side and take medication. Overall, the examiner endorsed a moderate severity to the Veteran's radiculopathy.

In June 2017, the Veteran was afforded a VA examination for his bilateral radiculopathy. The examiner endorsed a mild severity for the Veteran's radiculopathy disability. The examination was negative for flare-ups. The examiner noted that the Veteran is currently a city bus driver and has been for 16 years. He uses a big seat cushion to help with the pain. He does have pain driving the bus in the back and it shoots down the legs. The current severity and functional impairment caused by bilateral lower extremity radiculopathy does not keep him from employment.

The Board finds that a disability rating of 20 percent, but not greater, is warranted for the Veteran's bilateral lower extremity radiculopathy. The August 2013 VA examiner found that the Veteran's radiculopathy was considered moderate in severity. The Board notes that a more recent VA examination conducted in June 2017 found that the Veteran had mild severity to his radiculopathy. The Board finds that based on the medical evidence and the Veteran's subjective reports involving his bilateral lower extremity radiculopathy, including chronic pain and numbness in his legs, and a history of flare-ups requiring rest and medication, a higher of two evaluations is warranted as per 38 C.F.R. §4.7 (2017). As such, a 20 percent disability rating is assigned from August 2013. There is no evidence in the record to suggest that the Veteran's bilateral lower extremity radiculopathy is moderately severe or greater in severity. As such, an evaluation in excess of 20 percent is not warranted.

ORDER

An evaluation in excess of 10 percent for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis from August 7, 2009 to June 23, 2017 is denied.

An evaluation in excess of 20 percent for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis 
since June 23, 3017 is denied.

An evaluation of 20 percent, but not greater, for right lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine since August 21, 2013 is granted.

An evaluation in excess of 20 percent, but not greater, for left lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine since August 21, 2013 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


